Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 1 of 10 PagelD #: 323

PLAINTIFFS’ EXHIBIT 1

EXCERPTS FROM DEPOSITION OF JADOMINIQUE PHILIPPS

PLAINTIFF’S
y EXHIBIT
3

‘A i]

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 2 of 10 PagelD #: 324

Jadominique Phillips - January 19, 2018

 

1 A. It was four-week training.
2 Q. On January 1, 2017 were you at work?
2 A. Yes.
4 Q. What was your position in the morning shift?
5 |1I think 6:00 to 1400 hours or 2:00 p.m., 6:00 a.m.
6 | to 2:00 p.m.
7 A. I was 10:00 p.m. to 6:00 a.m.
8 QO. I'm talking about on the 1st, not the 31st.
9 A. I was in Bravo dorm. Yeah, I was in Bravo
10 | dorm. I got placed in Bravo dorm.
soak Q. Okay. When you say you got placed there,
12 | was that not a routine part of your job?
13 A. We swapped every morning.
14 Q. That morning do you recall anything unusual
15 | happening during that shift?
16 A. The normal -- just running late, it was
17 | running late. I was placed in medical that night.
18 | So I didn't get placed in Bravo dorm until around
19 | probably close to 6:30.
20 Q. Okay. So you had done the previous shift as
21 | well?
22 A. Yes.
23 Q. Tell us what kind of hours you're expected
24 | to do and when you do them.
20 A. We are expected to do two 16s and three

 

 

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 3 of 10 PagelD #: 325

Jadominique Phillips - January 19, 2018

 

1 | eights.

2 Q. Hours?

3 A. Hours.

4 Q. When do you do the two 16s? Are they back
5 | to back?

6 A. Mine was on Sundays and Tuesdays. So back
7 | to back.

8 Q. So you were actually there December 31 at
9 | night?

10 A. Yes, sir.

id Q. Up to 6:00 and then some. Why were you

12 | having to postpone going to your position in the
13 | Brave --

14 A. They were short of staff. So they was

15 | trying to figure out who they was going to place
16 | where and to relieve the other people that had dida
17 | 16.

18 Q. I realize that you had not been employed
19 | there very long. How long had you been employed?
20 A. We had started December 9th. So we had

21 | probably been out on the field about, like, two or
22 | three weeks.

23 Q. Okay. Actual employment?

24 A. Right.

25 Q. Okay. Then how long did you continue

 

 

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 4 of 10 PagelD #: 326

© OT DF UW FB WD FE

PRP PF PRP FP PP Bp
nn FF WHY FL OO

it
18
a5
20
2.
22
a3
24
25

Jadominique Phillips - January 19, 2018

 

 

working there?

A. I continued working there for several months
after and I quit in, like, June.

Q. What was your reason for leaving?

A. Understaffed, unfairness.

Q. Can you be more specific about unfairness?

A. Unfairness meaning, like, if it's not our 16
they making us stay 16, not giving us relief,
knowing we already did a 16 prior to the 16 they're
making us do.

Q. Did you ever had trouble staying awake?

A. Sometimes. Honestly, sometimes but your
body get used to it.

Q. Was your body used to it on that day?

A. No. I had just started.

Q. You were asked to write a report of what
happened there, right?

A. Yes.

Q. Do you recognize that?

A. Yes.

Q. Tell us about it.

A. Can I read it first?

Q. Sure.

A. Okay. Can you repeat that question?

Q. Is that your statement?

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 5 of 10 PagelD #: 327

mo bo Oo IT KH WT FSF WwW Hw HY

NY NN NN N FP KBR HP FP eB BP BP BP BP RP
“uF WN FP oO & OI HA HW ke WwW DS BP

Jadominique Phillips - January 19, 2018

 

 

A.

10
Yes, sir.

Is that your handwriting?

Yes, sir.

And signature?

Yes, sir.

Okay. And just read it since it's short.
for web.

Okay. At 0640 inmate began to knock very
the window.

Slow down for the court reporter.

I then began to see what was the problem.

He stated that John Green was having pain in his

chest and trouble breathing. I then seen the man

leaning

on the side of his bed in pain. I called

code blue. At 0642 the nurse and staff arrived.

Oo.
blue is

A.

For those who may not understand what a code
can you explain it?

A code blue is like medical, something wrong

with somebody, they not breathing, basically between

life and death.

Serious --
A serious matter.

Did you ever have to call a code blue before

No, sir. That was my first code blue.

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 6 of 10 PagelD #: 328

oO Oo NHN HH OO Fe W NH

HH
N FH oO

L3
14
15
16
17
18
19
20
21
22
23
24
25

Jadominique Phillips - January 19, 2018

 

 

Q. Just a couple weeks into the job?

A. First code blue. .

Q. Did you ever get close to Mr. Green?

A. No, sir. I don't get close to no inmate.

Q. You were assigned to the tower, right?

A. Right.

Q. Kind of explain that to us a little bit.
Could you see the pod where all the men were from
your tower?

A. Yes. You could see all four of the pods
from the tower. All you got to do is spin around
and you'll see.

Q. Okay. So that's a pretty important position
isn't it?

A. Yes.

Q. Did you ever have any other emergencies
while you were in the tower?

A. No, sir. I think that was my first time,
like, having a serious matter happen.

Q. Nothing like that afterwards?

A. Yeah, we had plenty of code blues after
that, code blacks, fights.

QO. Code black is a fight?

A. Yeah, code black was a fight. Code red,

fire.

11

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 7 of 10 PagelD #: 329

Jadominique Phillips - January 19, 2018

 

1 Q. Was the staffing as far as you could tell on "
2 | January ist, on New year's Day, 2017, was it

3 | anything unusual compared to any other day?

4 A. I missed part of that. Say that again.

5 Q. You say you had to wait in your previous

6 | position that you had done in the earlier shift and
7 | where was that? Where were you stationed?

8 A. In medical.

9 Q. In medical?
10 A. Uh-huh (affirmative response).

11 Q. Okay. And you had done eight hours?
12 A. Correct.

13 Q. And then it turned into eight and a half

14 | hours?
15 A. Right.

16 Q Okay. And that was because of what?
17 A. Short of staff, understaffed.

18 Q Waiting for somebody to come relieve you?
19 A. Yes, sir.
20 Q Relieve you after -- or so you could go to
21 | your next job?
22 A. Exactly.
a3 Q. Okay. I interrupted you when I asked you
24 | why you left and I asked you to talk about fairness.
25 But when you were talking about fairness was it

 

 

 

Alpha Reporting Corporation

 
Oo Oo JT HD WF SF W DN FH

NNN NN N FP FP BP BP BP EP BP BP BP RB
nu PF WY FP oO b&b OI HA UW KF WHY FP OC

Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 8 of 10 PagelD #: 330

Jadominique Phillips - January 19, 2018

 

 

13 |
all about the hours you had worked?

A. The hours, just really overworking you.

Q. Okay.

A. That was my biggest issue with MTC, they
over work you.

Q. Okay. Are you aware of any times when
records of -- let me back up. Whoever was on duty
would have to do a record of such things as making a
head count; is that correct?

A. Yes.

Q. Was that done on the hour?

A. Yes, sir. During the day -- can I explain
that?
QO. Sure.

A. During the day from 6:00 to 2:00 you only
had three; during the 2:00 to 10:00 shift you had
three; at night you had every hour, you head count
every hour at night.

O. Raght we unta1?

A. 6:00 a.m.

Q. Okay. So from midnight until 6:00 a.m.
there should've been someone doing head count every
hour on the hour?

A. Every hour on the hour.

Q. Do you have any knowledge of falsification

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 9 of 10 PagelD #: 331

Jadominique Phillips - January 19, 2018

 

1 | know you get fired.

2 Q. All right. If someone is a no call, no show
3 | that means that they were scheduled to be on that

4 | day, correct?

5 A. Yes, sir.

6 Q. So if there was understaffing on a

7 | particular day when there was no calls and no shows
8 | that was because the employees who were scheduled to
9 | be there didn't show up; correct?
10 A. Yes, sir.
11 Q. Okay. About your schedules, you correct me
12 | if I'm wrong here, I think I heard you say that each

13 | week you were required to do two 16s and three

14 | eight-hour shifts?

LS A. Yes.

16 Q. So that's 56 hours a week, correct?

ae A. Yes, sir.

18 Q. Did everyone have to do that?

19 A. Yes, sir. Supervisors -- well, sergeants,

20 | they did but the captains and the lieutenant didn't,
21) they did eights.

22 Q. Okay. After you called the code blue tell
23 | me what happened, what you can remember happening
24 | with Mr. Green.

25 A. When I called the code blue he was already

 

 

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-1 Filed: 07/12/19 10 of 10 PagelD #: 332

Jadominique Phillips - January 19, 2018

 

1 | leaning on the side of the bed. So I called the

2 |code blue. If I can remember I think I closed the

3 | door, didn't lock it but I closed it so when the

4 | team come down I could just swing it open, close the
5 | door and they could do whatever they have to do.

6 But the first supervisor there was Lt. Blake and
7 | from there it was the medical and captains and they
8 | just really swarmed the hallway.

9 Q. Okay. In your statement it says that -- I
10 | think you said you called it at 6:40, called the

11 | code blue; is that right? I don't want to put words
12 | in your mouth.

13 A. Yes, at 6:40.

14 Q. You called it at 6:40 and people arrived at
15 | 6:42?

16 A. Yes because Bravo is at the end of the

17 | facility.

18 Q. Okay.

19 A. So you have to get the nursing team down

20 | there. The nurses is at the front of the facility,
21 | plus they brought the stretcher.

22 Q. How many of the nursing folks came?

23 A. It was two women.

24 Q. Were they working for MTC at the time?

25 A. Yes, sir.

 

 

 

Alpha Reporting Corporation

 
